EXHIBIT WEYERHAEUSER COMPANY SALARIED EMPLOYEES SUPPLEMENTAL RETIREMENT PLAN As Amended and Restated Effective January1, 2009 Table of Contents Topic Page Article I:DEFINITIONS 2 Article II: SERVICE 7 2.1 Years of Credited Service 7 2.2 Years of Vesting Service 7 Article III: ELIGIBILITY AND PARTICIPATION 8 3.1 Conditions to Becoming an SRP Participant 8 3.2 Prior Participants in MB Supplemental Plan 8 3.3 Continuation of SRP Participant Status 8 3.4 Individual Agreements 8 Article IV: PENSION BENEFITS 9 4.1 Earnings Based Pension Benefits 9 4.2 Special Rules for Certain Merged Plans 11 4.3 Benefit Calculations Not Involving Offset of Prior Accrued Benefits 14 4.4 Rules Against Cutback of Benefit Amounts 14 4.5 Normal Retirement Benefit 14 4.6 Early Retirement Benefit 15 4.7 Disability Retirement Benefit 16 4.8 Enhanced Vested Retirement Benefit 16 Article V: VESTING 16 Article VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS 17 6.1 Benefit Payment Events 17 6.2 Form of Benefit 18 6.3 Applicable Interest Rate 19 Article VII: PRE-COMMENCEMENT DEATH BENEFITS 19 Article VIII: CODE LIMITATIONS DO NOT APPLY 19 Article IX: MISCELLANEOUS PROVISIONS 19 9.1 No Right to Continued Employment 19 9.2 Construction of Plan 19 9.3 No Assignment of Benefits 20 - i - 9.4 Taxes 20 9.5 Participant's Cooperation 20 9.6 Successors and Assigns 20 9.7 Governing Law 20 9.8 Former Willamette SBP Provision Not Applicable After February 11, 2002 21 9.9 Compliance with Code Section 409A 21 Article X: ADMINISTRATION OF THE PLAN 21 10.1 Plan Administrator 21 10.2 Benefit Administrator 22 10.3 Claims and Appeal Procedure 22 Article XI: UNFUNDED PLAN 23 Article XII: AMENDMENT AND TERMINATION 23 - ii - WEYERHAEUSER COMPANY SALARIED EMPLOYEES SUPPLEMENTAL RETIREMENT PLAN As Amended and Restated Effective January 1, 2009 PURPOSE This Weyerhaeuser Company Salaried Employees Supplemental Retirement Plan ("SRP" or the "Plan") is established as an unfunded pension plan primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of Sections 201, 301 and 401 of ERISA(and DOL Regulation Section 2520.104-23).In particular, this Plan provides nonqualified retirement pension benefits which supplement the benefits provided under the Qualified Salaried Plan. This Plan is hereby amended and restated effective January 1, 2009.Unless otherwise stated, the provisions included in this restatement are effective for Separations from Service on or after January 1, 2009.Separations from Service on and after January1, 2005 and prior to January 1, 2009 shall be subject to the provisions of the Plan in place on December 31, 2004, as modified by the operations of the SRP in accordance with Code Section 409A and then applicable IRS guidance (including transition relief). - 1 - Article I: Definitions Capitalized terms in this Plan document which are not in italics shall have the respective meaning stated in this Article I.Capitalized terms in italics shall have the meaning stated in Article I of the Qualified Salaried Plan, except that any reference to the "Plan" which is contained in any such definition shall be deemed to refer to this Plan, where the context so requires. 1.1 Adjusted Earnings For any calendar year, an SRP Participant's "Adjusted Earnings" shall be equal to the annualized amount of his or her compensation that would have been recognized as Earnings if such Earnings were not subject to the Code Section 401(a)(17) limitations on includible compensation.The five highest consecutive years of combined AdjustedEarnings that are taken into account under this Plan may be a different set of years than the fivehighest consecutive years taken into account for purposes of Final Average MonthlyEarnings under the Qualified Salaried Plan.For an SRP Participant who, prior to January 1, 2003, was a member of the Willamette SBP, Adjusted Earnings under this Plan shall be based solely on any Adjusted Earnings payable to him or her on or after January 1, 2003. 1.2 Administrative Committee "Administrative Committee" means Weyerhaeuser's Administrative Committee. 1.3 Appeals Administrator "Appeals Administrator" means the committee charged with the duty of acting on behalf of this Plan as the administrator of appeals of denied claims. As of the Effective Date, the Appeals Administrator is the Compensation Committee. 1.4 Code "Code" shall mean the Internal Revenue Code of 1986, as amended, including all regulations and other guidance promulgated thereunder. 1.5 Compensation Committee "Compensation Committee" means the Compensation Committee of the Board of Directors of Weyerhaeuser, or any individual or group of individuals delegated discretionary or ministerial authority by the Compensation Committee with respect to this Plan, including but not limited to Weyerhaeuser's Administrative
